—Action to recover damages for breach of contract and to impress a trust upon certain securities. Order denying plaintiff’s motion for the appointment of a receiver pendente lite of the shares of. common stock of *947the corporate defendant owned by the individual defendant affirmed, with $10 costs and disbursements. Order granting defendants’ cross motion to dismiss the second cause of action as insufficient in law, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.